Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette (US 20140219824 as referenced in OA dated 10/20/2021) in view of Davis (US 20190068026 as referenced in OA dated 10/27/2020).
Regarding claim 1, Burnette discloses a turbine fracturing semi-trailer (Figure 1.  Paragraph 0001), comprising: 
a semi-trailer body (The body of both Figure 1; 14), a turbine engine (Figure 1; 22.  Paragraph 0017), a reduction gearbox (Figure 1; 26), a transmission (Figure 1; 28) a plunger pump (Figure 1; 32.  Paragraph 0018), 
wherein the turbine engine, the reduction gearbox, the transmission  and the plunger pump are disposed in order on the semi-trailer body, the reduction gearbox and the plunger pump being separate from one another with an open space (The space between Figure 1; 32 and 26) therebetween, 
an output end (The output end of Figure 1; 22 connected to 26.  Paragraph 0021) of the turbine engine is connected to the reduction gearbox, the transmission is physically located 
Burnette does not disclose an air intake system above the turbine engine and the reduction gearbox,
wherein in a plan view, the air intake system completely covers the turbine engine and the reduction gearbox.
However, Davis teaches a turbine fracturing semi-trailer (The turbine fracturing semi-trailer Figure 2.  Paragraph 0001) wherein the turbine fracturing semi-trailer comprises a semi-trailer body (Figure 2; 104), a turbine engine (Figure 2; 120), a reduction gearbox (Figure 2; 123), and an air intake system (Figure 4; 126, 128’, 130, 200, 132 and Figure 2; 118) above the turbine engine and the reduction gearbox,
wherein in a plan view (Figure 2 and 4 show the air intake system completely covering the turbine engine and reduction gearbox), the air intake system completely covers the turbine engine and the reduction gearbox.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette to include an air intake system above the turbine engine and the reduction gearbox, and wherein in a plan view, the air intake system completely covers the turbine engine and the reduction gearbox as taught by and suggested by Davis in order to provide filtered air to the turbine engine, absorb noise energy, (Paragraph 0038) and to diminish the risk of rice formation (Paragraph 0052, The modification uses the air intake of Davis in Burnette).
Regarding claim 2, Burnette in view of Davis teaches the invention as claimed.
Burnette does not disclose wherein the turbine engine is 10provided with an exhaust system disposed on an opposite side of the reduction gearbox, the exhaust system comprises an exhaust silencer and an exhaust piping, the exhaust silencer is communicated with an exhaust port of the turbine engine through the exhaust piping.
(Figure 2; 140) disposed on an opposite side of the reduction gearbox, the exhaust system comprises an exhaust silencer (Figure 2; 144) and an exhaust piping (Figure 2; 142), the exhaust silencer is communicated with an exhaust port of the turbine engine through the exhaust piping (Paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette wherein the turbine engine is 10provided with an exhaust system disposed on an opposite side of the reduction gearbox, the exhaust system comprises an exhaust silencer and an exhaust piping, the exhaust silencer is communicated with an exhaust port of the turbine engine through the exhaust piping as taught by and suggested by Davis in order to attenuate the noise of the exhaust gas (Paragraph 0042 and 0043, The modification adds the exhaust silencer system on the opposite side of the reduction gearbox).
Regarding claim 3, Burnette in view of Davis teaches the invention as claimed.
Burnette further discloses wherein a transmission output center line (The output center line of the turbine engine that drives the gearbox) of the turbine engine, a transmission input center line (The transmission input center line of the reduction gear box) of the reduction gearbox, a transmission output center line (The transmission output center line of the reduction gear box) of the reduction gearbox, a transmission input center line (The input center line of the plunger pump) of the plunger pump, are set in straight lines.
Burnette does not disclose an exhaust output center line of the turbine engine, and an exhaust input center line of the exhaust piping are set in straight lines.
However, Davis teaches wherein a transmission output center line of the turbine engine (The centerline of the main rotational shaft of the gas turbine engine, Paragraph 0033), an exhaust output center line of the turbine engine (The centerline of Figure 4; 148), and an (The centerline of Figure 4; 150) are set in straight (Each of the components is set in a straight line).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette wherein an exhaust output center line of the turbine engine, and an exhaust input center line of the exhaust piping are set in straight lines as taught by and suggested by Davis in order to attenuate the noise of the exhaust gas (Paragraph 0042 and 0043, This is the same modification as claim 2).
Regarding claim 6, Burnette in view of Davis teaches the invention as claimed.
Burnette further discloses wherein the transmission is a transmission shaft (The transmission is a shaft) or a coupling.
Regarding claim 7, Burnette in view of Davis teaches the invention as claimed.
Burnette further discloses wherein the semi-trailer comprises 3 axles (Figure 1 has more than 3 axles, so that it comprises 3 axles)
Regarding claim 10, Burnette in view of Davis teaches the invention as claimed.
Burnette further discloses a cooling system (Figure 1; 24.  A radiator by definition is a cooling system) is disposed on a gooseneck (The gooseneck that Figure 1; 24 is located on) of the semi-trailer body
Burnette does not disclose wherein the cooling system cools oils used on the turbine fracturing semi-trailer.
However, Davis teaches wherein a cooling system (Figure 3; 194) is disposed on a gooseneck of the semi-trailer body (Figure 3; 194 is on the gooseneck), the cooling system cools oils used on the turbine fracturing semi-trailer (Paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette wherein the cooling system cools oils used on the turbine fracturing semi-trailer as taught by and suggested by Davis in order to cool the oil  (Paragraph 0051.  The modification uses the radiator of Burnette to cool the oil used in the turbine engine).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of Davis as applied to claim 1 above, and further in view of Morris (US 20200040878 as referenced in OA dated 10/27/2020).
Regarding claim 5, Burnette in view of Davis teaches the invention as claimed.
Burnette in view of Davis does not teach wherein the plunger pump produces a power of 5000 hp.
However, Morris teaches a fracturing semi-trailer (The fracturing semi-trailer of Figure 2), wherein the fracturing semi-trailer comprises a semi-trailer body (Figure 2; 102), a prime mover (Figure 2; 110), a reduction gearbox (Figure 2; 126.  Paragraph 0044), a power connection device (Figure 3B; 132) and a plunger pump (Figure 2; 120a or 120b. Paragraph 0043), the prime mover, the reduction gearbox, the power connection device and the plunger pump are disposed on the semi-trailer body, an output end (Figure 2; 118) of the prime mover is connected to the reduction gearbox, the reduction gearbox and the plunger pump are connected through the power connection device in a transmission way,
wherein the plunger pump produces a power of 5000 hp (Paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis wherein the plunger pump produces a power of 5000 hp as taught by and suggested by Morris in order to provide fracturing fluid at relatively high pressures (Paragraph 0043.  The modification uses a plunger pump that produces a power of 5000 HP).


8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of Davis as applied to claim 1 above, and further in view of Chandler (US 20140144641 as referenced in OA dated 10/27/2020).
Regarding claim 8, Burnette in view of Davis teaches the invention as claimed.
Burnette further discloses a gooseneck (The gooseneck of Figure 1; 14 closest to 16).
Burnette in view of Davis does not teach wherein a hydraulic power unit is disposed on a gooseneck of the semi-trailer body, the hydraulic power unit is used to drive a hydraulic system on the turbine fracturing semi-trailer.
However, Chandler teaches a fracturing semi-trailer (The fracturing semi-trailer of Figure 2. Paragraph 0049) with a semi-trailer body (Figure 2; 14),
wherein a hydraulic power unit (Figure 2a, 32, 35) is disposed on a gooseneck (Figure 2a; 32, 35 is on the gooseneck of the semi-trailer body) of the semi-trailer body, the hydraulic power unit is used to drive a hydraulic system (Paragraph 0054) on the fracturing semi-trailer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis wherein a hydraulic power unit is disposed on a gooseneck of the semi-trailer body, the hydraulic power unit is used to drive a hydraulic system on the turbine fracturing semi-trailer as taught by and suggested by Chandler in order to supply pressurized fluid to power the main fluid pump (The modification adds the hydraulic power unit and auxiliary power plant on the gooseneck closest to Figure 1; 16 of Burnette).
Regarding claim 9, Burnette in view of Davis and Chandler teaches the invention as claimed.
Burnette in view of Davis does not disclose wherein the hydraulic power unit is driven by a diesel engine or driven by an electric motor.
(Paragraph 0053) or driven by an electric motor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis wherein the hydraulic power unit is driven by a diesel engine or driven by an electric motor as taught by and suggested by Chandler in order to supply pressurized fluid to power the main fluid pump (This is the same modification as claim 8).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of Davis as applied to claim 1 above, and further in view of Norris (US 20170089189 as referenced in OA dated 10/20/2021).
Regarding claim 11, Burnette in view of Davis teaches the invention as claimed.
Burnette further discloses wherein the turbine engine drives the plunger pump (Paragraph 0017 states that there can only be one output shaft from the gearbox).
Burnette in view of Davis does not yeach wherein the turbine engine drives the plunger pump in one-to-one correspondence.
However, Norris teaches a fracturing system (Figure 2), comprising: 
an engine (Figure 2; 202.  Paragraph 0054), a reduction gearbox (Figure 2; 210), and a plunger pump (Figure 2; 208),
wherein the engine drives the plunger pump in one-to-one correspondence (The engine drives a single plunger pump, so that these two are in one-to-one correspondence.  Paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis wherein the turbine engine drives the plunger pump in one-to-one correspondence as taught by and suggested by Norris because it has been held that applying a known technique, in this case Norris’s driving a single (The modification has the turbine engine of Burnette driving a single plunger pump).

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Davis does not teach an air intake system above the turbine engine and the reduction gearbox and wherein in a plan view, the air intake system completely covers the turbine engine and the reduction gearbox.  Examiner respectfully disagrees.  Davis teaches an air intake system (Figure 4; 126, 128’, 130, 200, 132 and Figure 2; 118) above the turbine engine and the reduction gearbox and wherein in a plan view (Figure 2 and 4 show the air intake system completely covering the turbine engine and reduction gearbox), the air intake system completely covers the turbine engine and the reduction gearbox.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (US 20130209236 as referenced in OA dated 10/20/2021) states in paragraph 0006 that it is known for a gas turbine to use a shaft to drive a gearbox.
Gajanayake (US 20160218650 as referenced in OA dated 10/20/2021) states in Paragraph 0003 that it is known for a gas turbine to use a shaft to drive a gearbox.
Davies (US 20150381013 as referenced in OA dated 10/20/2021) states in Paragraph 0058 that it is known for a gas turbine to use a shaft to drive a gearbox.

Gambrier (US 20090068031 as referenced in OA dated 10/20/2021) shows in Figure 1 and Paragraph 0023 that additional components can be places on the gooseneck of a trailer.
Glass (US 20150252661 as referenced in OA dated 10/20/2021) shows in Figure 7A and Paragraph 131 that additional components can be places on the gooseneck of a trailer.
Curry (US 20190338762 as referenced in OA dated 10/20/2021) shows in Figure 9 that multiple components can go located on the gooseneck of a trailer.
Hjorth et al (US 20170292789 as referenced in OA dated 10/20/2021) shows in Figure 1 that multiple components can go on the gooseneck of a trailer.
Shampine et al (US 20110085924 as referenced in OA dated 10/20/2021) shows in Figure 1-3 that a prime mover can drive a plurality of pumps or a single pump.
Chong et al (US 20140274557 as referenced in OA dated 10/20/2021) states in Paragraph 0025 that a prime mover can drive pump(s) which means the prime mover can drive a plurality of pumps or a single pump.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741